DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on September 14, 2021 and Request for Continued Examination filed on October 20, 2021.  Claims 1 and 11 are amended.  Claims 1-20 are pending in the case.  Claims 1 and 11 are the independent claims.  
This action is non-final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2021 has been entered.
 
Applicant’s Response
In the Amendment filed September 14, 2021, Applicant amended the claims in response to rejections of the claims under 35 USC 103 and provided associated arguments.

Response to Arguments/Amendments
Applicant’s amendments to the claims in response to the rejection of the claims under 35 USC 103 are acknowledged, and Applicant’s associated arguments have been fully considered.  Applicant argues that the independent claims, as amended, recite “receiving, via user selection of a feature type selector, a feature type associated with the one or more of the plurality of features of interest; receiving, within the graphical representation, selection of a threshold parameter associated with the one or more of the plurality of features of interest corresponding to the selected feature type; and updating the user interface to display features of interest satisfying the threshold parameter and corresponding to the selected feature type within the displayed one or more tiles,” and that the cited art, including Saltz, West, and Siegel, do not teach or suggest this limitation.  Examiner agrees that, for example, that while Siegel appears to teach receiving selection of a threshold parameter associated with the one or more of the plurality of features of interest and updating the user interface to display features of interest satisfying the threshold parameter (as cited in the previous office action), none of the cited references appear to specifically describe receiving a selection of a feature type, where the threshold parameter is then associated with features of interest corresponding to the selected feature type, and the displayed features of interest satisfying the threshold parameter also correspond to the selected feature type.
Therefore, Applicant’s argument is persuasive, and the rejection is withdrawn.  However, new grounds of rejection are provided below.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saltz et al. (US 20200388029 A1) in view of West et al. (US 20190073510 A1), further in view of Siegel et al. (US 20170017069 A1), further in view of Lett et al. (US 20140310635 A1).
With respect to claims 1 and 11, Saltz teaches a computing system for configuring images for display in a user interface, the computing system comprising a computer readable storage medium having program instructions embodied therewith; and one or more processors configured to execute the program instructions to cause the computing system to perform a method (e.g. [0397], processor 304; [0398], medium 320 with instructions 302 embodying disclosed methods), and the computer-implemented method for configuring images for display in a user interface, the method comprising: 
accessing an image (e.g. [0266], whole slide tissue image; pathologist selecting image); 
accessing information indicating locations of a plurality of features of interest within the image (e.g. [0104], probability map of TILs identifying regions in whole slide images; [0266], image metadata and analysis results, classification results, each patch in WSI with associated classification label and probability value, stored in FeatureDB; querying FeatureDB to retrieve patches visible in viewpoint); 
determining a first tile arrangement indicating a first quantity of tiles associated with a first zoom level, each of the first tiles including a portion of the image (e.g. [0104], probability map of TILs identifying regions in whole slide images; [0266], image metadata and analysis results, classification results, each patch in WSI with associated classification label and probability value, stored in FeatureDB; querying FeatureDB to retrieve patches visible in viewpoint); 
determining one or more tiles associated with the portion of the image (e.g. [0224], [0266], tiles based on user's panning/zooming); 
generating the determined one or more tiles (e.g. [0224], retrieving subsets of patches; [0266], image tile service returning tiles based on panning/zooming; patches visible within viewpoint); 
displaying in a user interface on a display device the generated one or more tiles (e.g. [0223]-[0224], visualizing whole slide tissue image, panning/zooming; retrieving and displaying subsets of patches; [0266], visualizing returned tiles of WSIs; displaying patches visible in view point as heatmap); 
receiving selection of a threshold parameter associated with the one or more of the plurality of features of interest (e.g. [0210], experts adjust threshold values for respective desired densities of lymphocyte regions, such as sensitivity/specificity in Figs. 7E-F;  [0224], using sliders to change threshold; [0266], editing heatmap using sliders to change threshold value; Fig. 7D-7H as described in [0278]-[0282], slider adjustments; areas in image having TIL regions of varying density levels); and 
updating the user interface to display features of interest satisfying the threshold parameter within the displayed one or more tiles (e.g. [0266], changes to heatmap are visible; [0270], drawing polygons, regions with density levels; [0278]-[0282], adjusting sliders changes prediction, displaying areas with lower density levels, lighter/darker shaded areas; Fig. 7D-7H).
Saltz does not explicitly disclose that the first tiles and portion of the image are at a first downsampling such that the first tiles collectively represent the image.  However, West teaches that the first tiles and portion of the image are at a first downsampling such that the first tiles collectively represent the image (e.g. [0067], Fig. 5, image pyramid; high resolution source image downsampled, multiple times, creating pyramid in which high resolution source image is a base and resultant images are stacked above in resolution order; [0070], WSI image converted into tiled pyramid format - DZI; most or every resolution layer of pyramid broken into tiles; number of tiles per resolution increases by factor from given resolution layer to higher resolution layer).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Saltz and West in front of him to have modified the teachings of Saltz (directed to systems, methods, and user interfaces for quantifying tumor infiltrating lymphocytes for analysis, including providing representations within tiles of whole slide images), to incorporate the teachings of West (directed to computing technologies for image operations, including analysis of tissue samples on tiled digitally scanned slides) to include the capability to generate the tiles representing portions of the image at a first downsampling, where the tiles collectively make up the entire image.  One of ordinary skill would have been motivated to perform such a modification in order to overcome drawbacks of conventional systems, such as weak infrastructure for moving, storing, accessing, and processing medical images as large as biopsies, including costly server infrastructure, and logistical and implementational problems associated with image size of high resolution digital biopsy images including processing and storage requirements as described in West (paragraphs 0008-0010).
Saltz and West do not explicitly disclose displaying a graphical representation quantifying one or more of the plurality of features of interest, or that the selection of the threshold parameter is received within the graphical representation.  However, Siegel teaches displaying a graphical representation quantifying one or more of the plurality of features of interest, and that the selection of the threshold parameter is received within the graphical representation (e.g. [0076], Fig. 3D, interface and menu visualizing reflectance and fluorescence images; output registered fused image 344 displayed in window 336D and provides for visualization of chosen image data and may be further enhanced with selection of histogram 346 in window 336E; [0077], Fig. 3E, interface presenting visualization an initial dual mode image 2 together with an output from user slider and associated interactive histogram, 3, configured to accept user-defined input representing a minimum value of threshold for tumor detection; [0086], Fig. 4E, portion 420 of combined image 410 transformed to image 454 by selection of dynamic range of the image chosen according to settings at the interactive histogram 458 to show pixels of the image dominated by signal return from the illumination of the target with the laser-light, similar to adjusting brightness and contrast controls to accentuate only targets of interest; see also Figs. 4B, 4C, and 4F, showing relationship of slider settings in histogram and displayed image; compare with paragraph 0036 of specification of instant application, feature threshold selector 176 allows selection of portion of features by dragging across histogram to select portion of cells; i.e. where the interactive histogram is analogous to a graphical representation representing features of interest within the tissue images, and it is selectable to set a threshold parameter, via slider in the histogram, such as a user defined input representing a minimum value of threshold for tumor detection, or a dynamic range of the image set via the histogram).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Saltz, West, and Siegel in front of him to have modified the teachings of Saltz (directed to systems, methods, and user interfaces for quantifying tumor infiltrating lymphocytes for analysis, including providing representations within tiles of whole slide images) and West (directed to computing technologies for image operations, including analysis of tissue samples on tiled digitally scanned slides), to incorporate the teachings of Siegel (directed to interfaces for visualizing tissue imaging results) to include the capability to display, within the interface (i.e. of Saltz), an interactive histogram which graphically represents and quantifies features of interest within the displayed tissue image and to receive, via the interactive histogram, a user selection of a threshold parameter, such as a minimum value of threshold for tumor detection.  One of ordinary skill would have been motivated to perform such a modification in order to overcome deficiencies in fluorescent imaging systems and methodologies and enable real-time detection and assessment of distribution of targets in an object, such as distribution of tumors in a tissue sample, for imaging of those targets as described in Siegel (paragraphs 0005-0006).
Saltz, West, and Siegel do not explicitly disclose 
receiving, via a user selection of a feature type indicator, a feature type associated with the one or more of the plurality of features of interest, 
that the selected threshold parameter is associated with the one or more plurality of features of interest corresponding to the selected feature type; and 
that the updating of the user interface is to display features of interest corresponding to the selected feature type.
However, Lett teaches 
receiving, via a user selection of a feature type indicator, a feature type associated with the one or more of the plurality of features of interest (e.g. paragraph 0073, specimen containing cancer cells stained with six quantum dots conjugated to antibodies which are designed to attach to six different proliferation proteins which may be found in the specimen; two quantum dots (605 nm and 625 nm) bound to cells in the specimen; identifying all cells in specimen which produced non-zero luminescent response for the 605 and 625 quantum dots; pixel coordinates for such cells identified, values of coefficients associated with 605 and 625 quantum dots recorded for such pixel coordinates, optionally scaled to intensities, absolute concentrations, or other value; resulting quantitative data, along with pixel addresses for the cells is stored; paragraph 0078, display of quantitative results includes display of image of specimen simultaneous with quantitative data constructed from coefficients; user studying histogram for size of distribution of cells have positive signal for 625 nm quantum dot fluorophore; paragraph 0090, user presented with screen on workstation by which they identify the fluorophores which were applied to the specimen, e.g. by checking a box or by means of selection from drop-down list, as shown in Fig. 8; user checks box next to name of fluorophore to indicate that it was applied to the specimen; paragraph 0091, user selecting labels and colors to use for individual fluorophores present in the specimen for display purposes; paragraph 0107, Fig. 11, display of quantitative data for specimen on workstation, including histograms 252, 254, and 256, scatter plots 260 and 262, and image of specimen 266; histogram 256 shows distribution of cells showing positive for Qdot 625, sorted by cell size; paragraph 0108, user is able to select any portion of the histograms 252, 254, 256 or scatter plots 260, 262 and conduct further quantitative analysis on the selected portion of the histogram; i.e. where each fluorophore binds with, and is therefore associated with, a different protein found in the specimen being imaged, and the user is presented with user interface objects for selecting those fluorophores (again, each corresponding to a different protein), such as in a dialog menu using a checkbox or drop down list for settings to be applied to the imaging and analysis, or by selecting another UI object which corresponds to a particular fluorophore (such as one of a plurality of histograms, each corresponding to a different fluorophore), these UI objects are analogous to user-selectable feature type indicators where the feature type is associated with one or more of the plurality of features of interest; i.e. selecting an object associated with a 625 nm quantum dot fluorophore such as using a checkbox, drop down list, or histogram associated with the fluorophore is in effect a selection of the type of protein associated with that fluorophore, for the purpose of viewing the cells (i.e. features) of that type within the imaged specimen; see also paragraph 0111, describing a similar user selection of a histogram corresponding to a particular type of cell/protein in Fig. 13), 
that the selected threshold parameter is associated with the one or more plurality of features of interest corresponding to the selected feature type (e.g. paragraph 0081, user selecting portion of scatter plot or histogram and conduct further quantitative analysis on the portions of the specimen corresponding to the selected portion of the scatter plot or histogram; user selecting portion of histogram corresponding to larger cells with relatively high concentrations of particular fluorophore (625 nm quantum dot); paragraph 0108, Fig. 11, user has drawn a box 257 about a certain population of cells in the histogram C (plot 256); box contains larger cells in the histogram; scatter plot 262 shows intensity of Qdot 625 signals for the sub-population of cells selected in box 257 of histogram 256; i.e. within the histogram corresponding to a specific fluorophore (and therefore corresponding to a particular type of cell/protein within the imaged specimen), the user may set upper and lower thresholds, such as by drawing a box, defining a subpopulation of the cells within the total population of cells of that type, which is analogous to a selected threshold parameter which is associated with a plurality of features of interest corresponding to a selected feature type (that is, thresholds defining the upper and lower bounds of a subpopulation within a total population of cells having a type previously selected by the user); see also paragraph 0111, describing a similar user selection of a region corresponding to a group of cells within the histogram corresponding to a particular fluorophore/type of cell/protein in Fig. 13); and 
that the updating of the user interface is to display features of interest corresponding to the selected feature type (e.g. paragraph 0078, Fig. 11, user studying histogram of size distribution of cells have positive signal for 625 nm quantum dot fluorophore, display may simultaneously show image of the specimen with the image generated with the coefficient which corresponds to the 625 nm quantum dot fluorophore; image masks/omits luminescent response from all the other fluorophores which may be present in the specimen, and only reveals the contribution of the 625 nm fluorophore; paragraph 0081, display process creates new display which displays additional quantitative data for the larger cells in the histogram which are selected by the user, including scatter plot showing concentration for the cells which corresponding to the portion of the histogram selected by the user, and an image of the specimen with the biological structures associated with just the cells in the selected portion of the histogram presented in the image and highlighted, such as in a contrasting color; paragraph 0108, image 266 shows the specimen, with the selected cells 264 from the scatter plot 262 highlighted; see also paragraph 0112, describing a similar display of the selected points as highlighted cells on a merged image in Fig. 15; the image of Fig. 15 is constructed from the autofluorescence signal and the coefficient corresponding to the 625 nm quantum dot).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Saltz, West, Siegel, and Lett in front of him to have modified the teachings of Saltz (directed to systems, methods, and user interfaces for quantifying tumor infiltrating lymphocytes for analysis, including providing representations within tiles of whole slide images), West (directed to computing technologies for image operations, including analysis of tissue samples on tiled digitally scanned slides) and Siegel (directed to interfaces for visualizing tissue imaging results), to incorporate the teachings of Lett (directed to quantitative, multispectral image analysis of tissue specimens) to include the capability to receive, via a user interface object, a user selection of a particular type of feature of interest within the imaged specimen, such as a selection of a particular fluorophore corresponding to a particular type of cell/protein within the imaged specimen, such that the user selection of the threshold parameter, such as a minimum value of threshold for tumor detection (as taught by Siegel) and/or upper and lower bounds defining a subgroup of cells within the feature type (as taught by Lett), is associated with the selected feature type, and such that the updated user interface displays features of interest corresponding to the selected feature type (i.e. following a user designation of a selected fluorophore associated with a type of cell/protein and a user selection defining the upper and lower bounds of a subgroup of the type of cell/protein within the specimen, updating the displayed image to show the corresponding selected cells in the subgroup of the type of cell/protein).  One of ordinary skill would have been motivated to perform such a modification in order to permit use of quantum dots, which have several advantages over traditional fluorophores in biological staining applications, in analysis of a biological specimen, by providing image analysis, quantitative analysis, and display methods which may be used with a variety of commercially available imaging platforms, staining systems, and workstations, enabling existing imaging equipment and workstations to perform the analysis and display without necessitating purchase of expensive new hardware as described in Lett (paragraphs 0004, 0022, 0035).
With respect to claims 3 and 13, Saltz in view of West, further in view of Siegel, further in view of Lett teaches all of the limitations of claims 1 and 11 as previously discussed, Saltz and further teaches wherein the threshold parameter comprises one or more of a minimum density of features, a minimum distance of features from a location, a maximum number of features (e.g. [0210], experts adjust threshold values for respective desired densities of lymphocyte regions, such as sensitivity/specificity in Figs. 7E-F;  [0224], using sliders to change threshold; [0266], editing heatmap using sliders to change threshold value; Fig. 7D-7H as described in [0278]-[0282], slider adjustments; areas in image having TIL regions of varying density levels).
With respect to claims 4 and 14, Saltz in view of West, further in view of Siegel, further in view of Lett teaches all of the limitations of claims 1 and 11 as previously discussed, and Saltz further teaches the method further comprising: receiving a user selection of a portion of the one or more tiles; and based on the user selection the portion of the one or more tiles, updating the user interface to display a plurality of features within the portion of the one or more tiles that satisfy the threshold parameter (e.g. [0223], interactively panning, zooming, visualizing within image, displaying TIL-map as overlay; storing intermediate and final TIL-maps in FeatureDB; [0224], editing heatmap using sliders to change threshold; [0266], panning and zooming to view image regions, querying FeatureDB to retrieve visible patches at view point and zoom level and display using heatmap; sliders; i.e. where a user has edited a heatmap by changing the thresholds, this edited heatmap is stored in the FeatureDB and, when a user subsequently selects a portion of already displayed tiles, such as by zooming in on a particular displayed tile portion or by panning to it, the FeatureDB is queried in order to retrieve the data to be displayed including the visible patches and heatmap).
With respect to claims 5 and 15, Saltz in view of West, further in view of Siegel, further in view of Lett teaches all of the limitations of claims 1 and 11 as previously discussed, and Saltz further teaches the method further comprising: 
determining a second zoom level associated with display of a second portion of the image, the second portion of the image having at least some portion in common with the portion of the image (e.g. [0266], panning and zooming to view image regions, querying FeatureDB to retrieve visible patches at view point and zoom level and display using heatmap; i.e. zoom level used to determine visible portion of image, where zooming while a portion of an image is displayed causes zooming on that portion such that a least a portion of the displayed portion will still be displayed after zooming); 
determining a plurality of tiles associated with the second portion of the image at the second zoom level and generating the determined plurality of tiles (e.g. [0266], returning tiles of whole slide image in response to zooming; retrieving patches visible within zoom point and zoom level); 
updating the user interface to display the generated one or more tiles and at least one feature of interest satisfying the threshold parameter within the displayed plurality of tiles (e.g. [0223], displaying TIL-map as overlay; storing intermediate and final TIL-maps in FeatureDB; [0224], editing heatmap using sliders to change threshold;[0266], returned tiles for visualization; displaying retrieved patches from FeatureDB as heatmap; i.e. where a user has edited a heatmap by changing the thresholds, this edited heatmap is stored in the FeatureDB and, when a user subsequently zooms in on a particular displayed tile portion, the FeatureDB is queried in order to retrieve the data to be displayed in the visible patches and heatmap such that the heatmap is displayed on the tiles at the zoom level based on the edited/changed thresholds).
With respect to claims 6 and 16, Saltz in view of West, further in view of Siegel, further in view of Lett teaches all of the limitations of claims 1 and 11 as previously discussed, and Saltz further teaches the method further comprising: receiving a user annotation within the portion of the image; storing a relationship between a position of the user annotation with the image; and passing the stored relationship to a computer for display on a second graphical user interface (e.g. [0225], markup edit; [0266], markup editing of sets of patches, labeling patches, saving updated labels to database; [0267] manually editing regions in image; multiple pathologists collaboratively generating consensus heatmap for image; i.e. user markup/annotation for/on a particular patch in image stored as having a relationship with that patch, where the patch has a position in the image).
West also teaches teaches receiving a user annotation within the portion of the image; storing a relationship between the position of the user annotation with the image; and passing the stored relationship to a computer for display on a second graphical user interface (e.g. [0125], annotation tool enabling user to highlight and comment on areas of interest within image; annotations selectively shared to other users; storing annotation data in database, response data of UICD; i.e. annotation at a particular area of interest in image stored as having a relationship to the particular area of interest, where the area of interest is a position in the image).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Saltz, Siegel, Lett, and West in front of him to have modified the teachings of Saltz (directed to systems, methods, and user interfaces for quantifying tumor infiltrating lymphocytes for analysis, including providing representations within tiles of whole slide images), Lett (directed to quantitative, multispectral image analysis of tissue specimens), and Siegel (directed to interfaces for visualizing tissue imaging results), to incorporate the teachings of West (directed to computing technologies for image operations, including analysis of tissue samples on tiled digitally scanned slides) to include the capability to receive user annotations within images for sharing to other users and storing in a database.  One of ordinary skill would have been motivated to perform such a modification in order to overcome drawbacks of conventional systems, such as weak infrastructure for moving, storing, accessing, and processing medical images as large as biopsies, including costly server infrastructure, and logistical and implementational problems associated with image size of high resolution digital biopsy images including processing and storage requirements as described in West (paragraphs 0008-0010).
With respect to claims 7 and 17, Saltz in view of West, further in view of Siegel, further in view of Lett teaches all of the limitations of claims 1 and 11 as previously discussed, and Saltz further teaches the method further comprising: receiving a selection of features of the features of interest; and based on the selection of features, identifying a characteristic shared among all of the features of the selection of features (e.g. [0225], markup edit; [0266], markup editing of sets of patches, labeling them as lymphocyte infiltrated or not; i.e. user can mark up a set of patches in the image as all being cancerous or not).
With respect to claims 8 and 18, Saltz in view of West, further in view of Siegel, further in view of Lett teaches all of the limitations of claims 7 and 17 as previously discussed, and Saltz further teaches the method further comprising displaying at least one of an indication of the characteristic or an indication of the selection of the features (e.g. [0278]-[0282], shading areas red for higher density levels of TILs, orange for lower density; marked up areas shown as blue and red shaded areas; drawing thin line around lymphocyte positive tissue sites; i.e. where shading and thin line indicate characteristics such as lymphocyte density, lymphocyte positivity, and mark up/selection).
With respect to claims 9 and 19, Saltz in view of West, further in view of Siegel, further in view of Lett teaches all of the limitations of claims 7 and 17 as previously discussed, and Saltz further teaches the method further comprising: receiving, from a trained machine learning model, additional characteristics associated with the plurality of features; and displaying, using the user interface, the additional characteristics simultaneous with the one or more tiles (e.g. [0168], necrosis segmentation CNN predicting if patches are necrotic; [0169]-[0170], [0206], [0250], training necrosis CNN; [0251], classifying patch as non-infiltrated based on necrosis CNN output; as shown in Figs. 7D-F, the user can select to view lymphocyte prediction, necrosis prediction, or lymphocyte prediction with necrosis filtering; i.e. at least two characteristics are received from trained machine learning models as associated with the patches in the image, lymphocyte prediction and necrosis prediction, and these are displayable on the received/displayed tiles of the slide).
With respect to claims 10 and 20, Saltz in view of West, futher in view of Siegel, further in view of Lett teaches all of the limitations of claims 1 and 11 as previously discussed, and Saltz further teaches wherein the image comprises an image of a layer of tissue obtained from a medical scan (e.g. [0173], diagnostic pathology slide scanned by whole slide pathology scanner; [0266], whole slide image of tissue; [0338], scanned diagnostic slides from tissue samples).
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Saltz in view of West, further in view of Siegel, further in view of Lett, further in view of Morrison et al. (US 20200050331 A1).
With respect to claims 2 and 12, Saltz in view of West, further in view of Siegel, further in view of Lett teaches all of the limitations of claims 1 and 11 as previously discussed, and Saltz further teaches the method further comprising: 
determining a zoom level associated with display of a portion of the image (e.g. [0266], panning and zooming to view image regions, querying FeatureDB to retrieve visible patches at view point and zoom level and display using heatmap).
West teaches determining a second tile arrangement indicating a second quantity of tiles, larger than the first quantity, each of the second tiles including a portion of the image at a second downsampling such that the second tiles collectively represent the image (e.g. [0067], high resolution source image downsampled yielding resultant image; repeating process multiple times to create series of images decreasing in resolution; pyramid of images in order of resolution; [0070], every resolution layer of pyramid broken into tiles; number of tiles per resolution layer increases by factor between layers; Fig. 5).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Saltz, Siegel, Lett, and West in front of him to have modified the teachings of Saltz (directed to systems, methods, and user interfaces for quantifying tumor infiltrating lymphocytes for analysis, including providing representations within tiles of whole slide images), Lett, and Siegel (directed to interfaces for visualizing tissue imaging results), to incorporate the teachings of West (directed to computing technologies for image operations, including analysis of tissue samples on tiled digitally scanned slides) to include the capability to process high resolution source images (such as whole slide images) by repeatedly downsampling to create a series of images decreasing in resolution and forming a pyramid in order of resolution, with each layer of the pyramid broken into tiles and the number of tiles per resolution layer increasing between layers, such that a second tile arrangement is determined indicating a second quantity of tiles which is larger than a first quantity, and the second tiles include portions of the image at a second downsampling and collectively represent the image.  One of ordinary skill would have been motivated to perform such a modification in order to overcome drawbacks of conventional systems, such as weak infrastructure for moving, storing, accessing, and processing medical images as large as biopsies, including costly server infrastructure, and logistical and implementational problems associated with image size of high resolution digital biopsy images including processing and storage requirements as described in West (paragraphs 0008-0010).
Saltz, Siegel, and West do not explicitly disclose that the second tile arrangement is associated with a second zoom level.  However, Morrison teaches that the second tile arrangement is associated with a second zoom level (e.g. [0091]-[0092], Fig. 3, tile server delivering image data from tiles based on positional information such as zoom state; level 1 represents zoom value of 100%, level 2 represents zoom value of 200%, level 3 represents zoom value of 400% such that at level 1 a tile arrangement of a single tile is delivered, at level 2 a tile arrangement of four tiles is delivered, and at level 3, a tile arrangement of 16 tiles is delivered).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Saltz, West, Siegel, Lett, and Morrison in front of him to have modified the teachings of Saltz (directed to systems, methods, and user interfaces for quantifying tumor infiltrating lymphocytes for analysis, including providing representations within tiles of whole slide images), West (directed to computing technologies for image operations, including analysis of tissue samples on tiled digitally scanned slides), Lett (directed to quantitative, multispectral image analysis of tissue specimens), and Siegel (directed to interfaces for visualizing tissue imaging results), to incorporate the teachings of Morrison (directed to resolution dependent display of tiled image data) to include the capability to associate first and second tile arrangements (i.e. where each tile arrangement is a set of downsampled image portions which collectively form the whole image at different resolutions, and have differing numbers of tiles as taught by West) with zoom levels, such that a first tile arrangement is associated with a first zoom level such as 100 percent and a second tile arrangement is associated with a second zoom level such as 200 percent.  One of ordinary skill would have been motivated to perform such a modification in order to provide the capability to display image data to the user at optimal resolution levels for a given display and permitting display of differing levels of detail and granularity via selectively delivered image tiles as described in Morrison (paragraphs 0090-0092).
	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ascierto et al. (US 20170270346 A1) teaches a user interface enabling a user to select different tumor region types for display in an imaged tumor (e.g. paragraph 0093; 0229, Fig. 12, users visualizing region maps, selecting different combinations of tumor regions to display 1218).
Shahidi (US 20090221999 A1) teaches user interfaces allowing a user to select different characteristic types of vessels, tissue types, and tumor structures (e.g. paragraph 0100, Fig. 7).
Wang (US 20190350659 A1) teaches  an operator making selections in a user interface to provide selections of tissue types and rendering settings associated with each of the tissue types (e.g. paragraph 0111, Fig. 13, selecting bronchial walls element, UI presenting additional options, such as sliders and entry fields, where operator may enter transparency setting/color setting associated with bronchial walls element).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Primary Examiner, Art Unit 2179